 PAINTERSLOCAL 277 (WEBB NEW JERSEY)169Local Union No.277, International Brotherhood ofPainters and Allied Trades(Del E. Webb NewJersey,Inc.)andEdwardW.Pygatt.Case 4-CB-494122 January 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 12 August 1985 Administrative Law JudgeBruce C. Nasdor issued the attached decision.Thereafter, the Respondent filed exceptions and asupporting brief and the General Counsel filedcross-exceptions and a supporting brief.The National LaborRelationsBoard hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor RelationsBoardadopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,LocalUnionNo. 277,InternationalBrotherhood of Painters and Allied Trades, Atlan-tic City, New Jersey, its officers,agents, and repre-sentatives, shall take the action set forth in theOrder as modified.1. Insert the following as paragraph 1(c) and re-letter the subsequent paragraph."(c)ThreateningEdwardW. Pygatt or anyother employee with discharge by Del E. WebbNew Jersey, Inc. for failure to tender initiation orother fees and dues that are not lawfully requiredto be paid as a condition of employment."2.Substitute the attached notice for that of theadministrative law judge.1The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Pn ducts,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings2We find merit in the General Counsel's exception to thejudge's ap-parently inadvertent failure to include remedial language in his recom-mended Order for the independent 8(b)(l)(A) violation he found based onthe Respondent's discharge threat in its letter to Pygatt on 22 November1984We therefore shall modify the recommended Order accordingly.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States -GovernmentThe National Labor Relations Board has foundthat we violated the National LaborRelations Actand has ordered us to post and abide by this notice.WE WILL NOT cause or attempt to cause Del E.Webb New Jersey, Inc., or any other employer, todiscriminate against employees in regard to theirhire or tenure of employment, or any other-term orcondition of employment, in violation of Section8(a)(3) of the Labor Management Relations Act.WE WILL NOT enforce any provision of our con-stitution or bylaws in such a way as to conditionemployment upon the payment of dues which maynot lawfully be required as a condition of employ-ment.WE WILL NOT threaten Edward W. Pygatt orany' other employee with discharge by Del E.Webb New Jersey, Inc. for failure to tender initi-ation or other fees and dues that are not lawfullyrequired to be paid as a condition of employment.WE WILL NOT in any other-manner restrain orcoerce employees in the exercise of the rights guar-anteed to them under Section 7 of the Act, exceptto the extent that such rights may be affected byagreement requiring membership in a labor organi-zation as a condition of employment,as authorizedin Section 8(a)(3) and Section 8(f) of the Act.WE WILL refund to Pygatt the initiation fee andother moneys paid by him as a condition of contin-ued employment.WE WILL make Pygatt whole for any loss of payhe may have suffered as a result of the discrimina-tion against him, plus interest.LOCAL UNION No. 277,INTERNA-TIONALBROTHERHOODOF PAINTERS,AND ALLIED TRADESBruce G.Conley,Esq.,for the General Counsel.Robert F O'Brien,Esq. (Tomar, Parlcs Seliger,Simonoff,and Adourian),for the Respondent.DECISIONSTATEMENT OF THE CASEBRUCE C. NASDOR, Administrative Law Judge. Thiscase wastried at Absecon, New Jersey, on 20 March1985. The charge was filed on 8 November1984,1 and a1All dates are in 1984 unless otherwise specified278 NLRB No. 27 170DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplaint and notice of hearing issued on 21 December.The charge was filed by Local UnionNo. 277,Interna-tional Brotherhood of Painters,and Allied Trades2 (theUnion).The complaint alleges that the Union engaged inviolations of Section 8(b)(1)(A) and(2) of the NationalLabor Relations Act.On the entire record,3including my observation of thedemeanor of the witnesses and after due consideration ofthe briefs,Imake the followingFINDINGS OF FACT1. JURISDICTIONDel E. Webb New Jersey, Inc. is, and has been at alltimes material, a New Jersey corporation engaged in thebusiness of managing the physical facilities of a hotel andcasino known as the Claridge Hotel and Casino locatedat Indiana Avenue at the boardwalk, Atlantic City, NewJersey.During the past year Del E. Webb Jersey, Inc. has hada gross volume of business in excess of $1 million and re-ceived goods and materials valued in excess of $50,000directly from points outside the State of New Jersey.Del E. Webb New Jersey, Inc. is, and has been at alltimes material, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATIONThe Union is, and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueDid theRespondent,by itsbusiness manager,James T.Brennan,unlawfully causeDel E. Webb New Jersey,Inc. to dischargePygatt unlessPygatt tendercertainduesand fees?B. The FactsEdward W. Pygatt testified that he has been employedin the painting and paperhanging occupations for over 30years. In 1977 he became a member of Respondent.Pygatt did not receive any referrals from Respondentduring 1981, 1982, and 1983. It was not until August1984 that Respondent referred Pygatt to a job. This wasthe job at the Claridge Hotel and Casino. He ceased thepayment of dues and fees to Respondent in September1982.4 Pygatt received a telegram5 from James T. Bren-2Name appears as amended at the hearingaThe General Counsel's unopposed motion to correct the transcript isgranted.4 In 1980 Pygatt was the subject of unfair labor practice (being one oftwo charging parties) litigationin PollsWallcovering Co,262 NLRB 1336(1982).The issue in this case was the refusal to refer Pygatt from theunion hall The case was partially enforced and remanded in part back tothe Board from the Thud Circuit United States Court of Appeals See717 F.2d 805 (1983) Thereafter, the Board issued its supplemental deci-sionin Painters Local 277 (PollsWallcovenng), 271NLRB 58 (1984). Inthis case the Board found that Respondent violated the Act5In evidenceas G C Exh 7nan,Respondent'sbusinessmanager, advising him toreport to Emil Newman at the Claridge facilities at 10a.m. on Monday, 10 September 1984, to be interviewedfor the position of paperhanger. Pursuant to this tele-gram Pygatt was interviewed by Newman and hired forthe job. He began his employment approximately mid-September 1984. The union steward on the job was Mi-chael Melloro. Pygatt's foreman was George Griffith.Pygatt testified that neither Melloro nor Griffith spoketo him about dues or initiation fees prior to 6 November.Brennan testifiedthat Pygatt was notifiedsome time ear-lier than 6 November. On cross-examination he testifiedthat he had no direct evidence or personal firsthandknowledge that either Melloro or Griffith communicatedwith Pygatt regarding his obligation to pay dues and feesprior to 6 November. To quote Brennan he testified, "Ican only go on past performance, they told everybodyelse.Everybodyelse tells him." Brennanwas askedwhether he had given either Griffith or Melloro a check-off slip to give to Pygatt, to which Brennan answered af-firmatively.He was then askedon cross-examination asto whether or not he had any knowledge as to whetherthe slip was given to Pygatt. He responded, "I have noknowledge, direct knowledge that they gave it to him,no." Respondent did not call either Melloro or Griffithto corroborateBrennan's testimony.Pygatt testified that 2 or 3 weeks after he began hisemployment at the Claridge, he questioned Griffith aboutsecuringan authorization card for the checkoff, but Grif-fith did not give him an answer other than to direct himto the Claridge's payroll office. Normally Respondentprovides authorization cards to employees. Pursuant tothe collective-bargaining agreement,the checkoff re-quires a 5-percentassessmentof the wages deductedfrom employees' checks. Therefore, Pygatt testified thathe was becoming concerned about it because it couldstretch into being a lot of money. Monthly dues are paiddirectly to the union hall.At approximately 10 a.m. on 6 November, Pygatt wasgiven a letter by Griffith, the letterwas signedby Bren-nan and is in evidence as General Counsel's Exhibit 9.The letter requested that Pygatt pay various sums ofmoney to Respondent by that evening. Pygatt askedGriffith what the letter was all about. Griffith respondedthat he was not aware of the contents of the letter.Thatevening Brennanwas unable to be reached whenPygatt attempted to telephone him at the union hall.Brennan's secretary advised Pygatt to call back later. Acouple of hours later Pygatt called Brennanagain andBrennan wasavailable. Pygatt asked himfor anexplana-tion ofthe amountsof money referred to in the letter.Brennan repliedthat itwas clear Pygatt owed' themoney. Pygatt stated that he could understand payingduesand checkoff, but he could not understand 'havingto pay theinitiationfee. Pygatt also told Brennan that hehad only received a letter at 10 a.m., and that accordingto his records he was being required to pay $1100 by 8p.m. thatevening,an amount which he would be unableto pay. Pygatt further stated he would not pay the initi-ation fee because he had previously paid it when he hadjoined the Union, but he would pay the checkoff.Bren- PAINTERSLOCAL 277 (WEBB NEW JERSEY)nan replied, according to Pygatt's testimony, "I see youdon't want to belong to this Union."Brennanreferred tothe collective-bargainingagreementwith the Claridge.Pygatt was aware of the agreement. According to PygattBrennan told him he would not be allowed to work.Pygatt responded thatBrennanwould just have to senda letter out because he could not pay the money, andBrennan stated he would send the letter.Brennanconcedes that Pygatt asked for an explanationof the moneys due. He replied that the letter was self-explanatory.Brennan alsocontended that Pygatt claimedhe had been advised by his attorney not to pay anything.Following the conversation with Brennan, Pygatt in-formed Newman of the conversation and that heexpect-ed a request for histermination.Newman responded thatthe Union and the Claridge did have anagreement andthat the Claridge would have to comply with it.On the morning of 7 November, while Pygatt wasworking,Griffithwas -called away from work by hisbeeper. He left and returned with a letter which request-ed Pygatt's discharge.The letterwas referred toNewman. Newman informed Pygatt of the letter, andtold him he would be permitted to work until-the end ofthe day. Pygatt requestedpermissionto leave so that hecould attempt to get the matter resolved. Pygatt madesome futile efforts at resolution of the problem and thenturned in his keys and badge to Newman's secretary lateron 7 November.On 9 November Pygatt wrote a letter toBrennan re-questing an explanation for the moneys claimed he owed.-Brennen sent the response to Pygatt's letter on 16 No-vember. These letters were received in evidence as Gen-eral Counsel's Exhibits 11 and 12. -On 8 November Pygatt filed his charge with the Na-tionalLabor Relations Board. On 12 November Re-spondent's counsel, Robert F. O'Brien, sent a letter re-questing that Pygatt be reinstated to employment at theClaridge and also informed Pygatt of thisrequest. SeeGeneral Counsel's Exhibit 13. Following receipt of theletters;Pygatt returned, to his employment at the Clar-idge on either 13 or 14 November.On 20 November Pygatt had an attorney send amoney order for $395.69 to Respondent's counsel to beapplied toward the sum owed by Pygatt. A letter wassubsequently resent byO'Brien to the Respondent.Pygatt-contended the money was paid under protest. SeeGeneral Counsel's Exhibit 15.On 22 November Pygatt received another letter fromBrennan,received in evidence as General Counsel's Ex-hibit 14, dated 20 November. This letter set forth an ex-planation of Respondent's calculations of amounts Re-spondent contended were owed Pygatt. The last para-graph of Brennan's letter states that if the full amountshave not been satisfied by 28 November the Unionwould seek his discharge pursuant to the collective-bar-gainingagreement. Thereafter, Pygatt received an addi-tional letter, in evidence as General Counsel's Exhibit 17,extending the time Pygatt had for payment to the Union.In late December, Respondent provided Pygatt withan authorization card for checkoff of theassessment.Pygatt signed and returned the card to the Claridge. Be-ginningin 1985, the Claridge began deductingthe assess-171ment from Pygatt's check. In early March 1985, Pygattquit his employment at the Claridge.C. Conclusion and AnalysisAt the outset, I conclude that Pygatt was a more reli-able witness than Brennan and his testimony is creditedover the testimony of Brennan.Pygatt was unambiguousin his-testimony and his demeanor evidenced a confi-dence. Conversely,Brennan,inmy opinion, distorted thefacts and much of his testimony'was hearsay.. For exam-ple, 'he testified that Pygatt was, notified earlier than 6November with respect to his dues-obligation and fees.He admitted that he had no direct evidence of communi-cationwith Pygatt about his ` obligation in this regardprior to 6 November.-It is also noted that the Respondent has a history ofcommitting unfair labor practices against this very indi-vidual, Pygatt.In my view,the General Counsel has proved by a pre-ponderance of the evidence that Respondent violatedSection 8(b)(1)(A) and (2) of the'Act when itcaused DelE.Webb New Jersey, Inc. to terminate Pygatt's employ-ment.The Board has consistently held- that a union vio-lates the Act when it causes the discharge of an employ-ee for nonpayment of dues during a period of time whenthe Union could not lawfully compel membership as acondition of employment. ` SeeCarolina Drywall Co., 204NLRB 1091 (1983).The above-cited case bears a marked resemblance tothe instant case. There too,an individual ceased payingdues during a period in which he was unemployed. Theadministrative law judge found that the union's demandfor dues for a period when the individual was unem-ployed, although it was sanctioned by the constitutionand bylaws, violated the Act. TheBoard sustained thisfinding.Furthermore, the discharge of Pygatt violated Section-8(b)(1)(A) and (2) of the Act because the Respondentfailed to give him adequate notice of his obligation topay dues and fees. Board law teaches that the employeemust be informed of the amount owed, the method usedto compute that amount,when such payments are to bemade,and the fact that discharge will result if the em-ployee fails to make the payments. The record estab-lishes, and counsel for Respondent concedes in his brief,"additionally, it should be pointed out that the Unionnever quoted to Mr.Pygatt, an exact amount of moneythat he owed but rather Mr. Pygatt concluded that heowed $1,100." Accordingly, it is conceded by counselthat his client did not meet the criteria established inPhiladelphia Sheraton Corp.,136 NLRB 888 (1962), enfd.320 F.2d 254 (3d Cir. 1963).Counsel for- Respondent citesTeamsters Local 630(Ralph'sGrocery),209 NLRB 117 (1974) andBig RiversElectricCorp.,260 NLRB 329 (1982), as being control-ling. In my opinion they are inapposite and can be distin-guished from the instant case. InRalph'sGrocerythe ad-ministrative law judge with Board approval found that"Kelly engaged in a calculated attempt to evade theunion security obligations of the contract,as long as he 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas able to do so, and until it was discovered that hewas not a member in good standing."InBig RiversMelton failed to make any effort to meether obligation for 8 months after her hire, and after re-peatedwarnings about the consequences. The Boardstated, "We find that any infirmity in the Union's formalnotice to Melton of her dues obligation was excused byher own recalcitrant attitude in fulfilling that obligation."Inmy opinion the record supports the following:Pygatt acted in good faith, was not a "free rider," didnot evidence a recalcitrant attitude, nor did he attempt toevade the union-security obligations of the contract. Byway of contrast, Respondent acted in bad faith and wasunreasonable in not giving Pygatt sufficient notice norspelling out or computing his obligations.Accordingly I find that Respondent violated Section8(b)(1)(A) and (2) of the Act.CONCLUSIONS OF LAW1.The Respondent Union is, and has been at all timesmaterial, a labor organization within the meaning of Sec-tion 2(5) of the Act.2.Del E. Webb New Jersey, Inc. is, and has been atall times material, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.3.Respondent violated Section 8(b)(1)(A) and (2) ofthe Act by causing Del E. Webb New Jersey, Inc. todischarge Edward W. Pygatt.4.RespondentindependentlyviolatedSection8(b)(1)(A) of the Act by threatening to request the dis-charge of Pygatt if he failed to pay the moneys claimedowed by Pygatt to Respondent.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the Act, I shall recommend that itbe ordered to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Ishallrecommend that Respondent make Pygattwhole for any losses he may have suffered by reason ofthe discrimination against him by payment to him a sumof money equal to that which he would normally haveearned from the date of his termination less net earnings,during said period. I further recommend that Respondentrefund to Pygatt the initiation fee, the 6 months' dues,the quarterly working cards, the $25 suspension reinstate-ment fee, and the $100 exmember rejoining fee. Backpayon his loss of earnings shall be computed according to F.W.Woolworth Co.,90 NLRB 289 (1950), and computedin the manner prescribed inFlorida Steel Corp.,231NLRB 651 (1977). See generallyIsisPlumbing Co.,138NLRB 716 (1962).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed66 If no exceptionsare filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102 48 of the Rules, be adopted by theORDERThe Respondent, Local Union No. 277, InternationalBrotherhood of Painters, and Allied Trades, AtlanticCity,New Jersey, its officers, agents, and representa-tives, shall1.Cease and desist from(a)Causing or attempting to cause Del E. Webb NewJersey, Inc., or any other employer, to discriminateagainst employees in regard to their hire or tenure of em-ployment, or any other term or condition of employ-ment,,in violation of Section 8(a)(3) of the Act.(b)Enforcing any provision of its constitution orbylaws in such a way as to condition employment on thepayment of dues which may not lawfully be required asa condition of employment.(c) In any othermanner restrainingor coercing em-ployees in the exercise of the rights guaranteed them bySection 7 of the Act, except to the extent that suchrightsmay be affected by an agreementrequiring mem-bership in a labor organization as a condition of employ-ment, as authorized in Section 8(a)(3) and Section 8(f) ofthe Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make Pygatt whole for any loss of pay he mayhave suffered as a result of the discriminationagainsthim.(b)Refund to Pygatt the initiation fees and othermoneys referred to in the remedy section paid by Pygattas a condition of his continued employment.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its union hall copies of the attached noticemarked "Appendix."7 Copies of the notice, on formsprovided by the Regional Director for Region 4, afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuousplaces includingall places where notices tomembers are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.Board and all objections to them shall be deemed waived for all pur-poses.7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelationsBoard" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."